PER CURIAM
In Linn County Circuit Court Case No. 00051182, defendant was convicted of assault in the fourth degree, ORS 163.160. The trial court sentenced him to 20 months’ imprisonment and 24 months’ post-prison supervision. As a condition of post-prison supervision, the court ordered defendant to have no contact with the victim. Defendant appeals, challenging the court’s imposition of a condition of post-prison supervision. The state concedes that the trial court lacked authority to impose a condition of post-prison supervision. The state’s concession is well founded, and we accept it. See, e.g., State v. Wright, 128 Or App 88, 875 P2d 1174 (1994) (sentencing court lacks authority to impose conditions of post-prison supervision).
Remanded for entry of corrected judgment in Case No. 00051182; otherwise affirmed.